Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment and in view of applicant’s argument that the term “mixing” is clear to one skilled in the art, particularly because claim 12 further states than an “aqueous solution of cystine” is obtained, previous 112(b) rejection on claims 12-16 (as addressed in Paragraph 6 of the last Office Action) is hereby withdrawn.
In view of the amendment, previous 112(b) rejection on claim 13, previous 112(b) rejection on claim 14, previous 112(b) rejection on claim 16, previous 112(b) rejection on claims 17-21 and previous 112(b) rejection on claim 20 are hereby withdrawn.
Upon reconsideration, previous 112(d) rejection on claim 13 is hereby withdrawn: Present specification (pg.22, lines 11-17) states that when cystine solution is added to fatty acid soap mixture at 50-60oC, the majority (i.e., greater than 50 wt.%) of fatty acid soap exist in lamellar liquid crystal or lamellar gel with very narrow aqueous layer creating a restrictive environment for crystal growth of cystine with average particle size of cystine of less than 20 micrometers.  Thus, it is the Examiner’s position that claim 12 implies that the majority (i.e., more than 50%) of fatty acid soap exist in lamellar liquid crystal or lamellar gel phase.  Instant claim 13 states that more than 30% of the composition is in the form of a lamellar liquid crystal or lamellar gel phase.  Thus, instant claim 13 does not fail to further limit the subject matter of claim 12.
In view of applicant’s argument that fatty acid/soap components are separate from the phase, as the phase may be viewed as comprising them, previous 112(d) rejection on claim 20 is hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i) instant claim 17 recites “at least about 50 weight % of the composition in the form of a lamellar liquid crystal or lamellar gel fatty acid-soap phase, . . .”  Present specification fails to provide proper antecedent basis for such limitation; (ii) instant claim 13 recites that “more than about 30% of the composition is in the form of a lamellar liquid crystal or lamellar gel phase.”  Present specification fails to provide proper antecedent basis for such limitation.
Applicant argues that support for “more than about 30%” (as recited in claim 13) is found in original claim 2, which is part of the Specification.  Applicant also argues that support for “at least 50%” (as stated in claim 17) is found in original claim 6, which is part of the Specification.  However, MPEP 608.01(o) (see also 37 CFR 1.75(d)(1) clearly states that the specification should be objected to if it does not provide proper antecedent basis for the claims.  The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import.  Although applicant points to pg.22, lines 11-19 and Example 1 and 4 and argue that the lamellar liquid crystal or lamellar gel fatty acid soap phase makes up at least 50% of the composition, what applicant is actually stating on pg.22, lines 11-19 of the specification is that at 50-60oC, the majority (i.e., greater than 50 wt.%) of acid soap exists in lamellar liquid crystal or lamellar gel (the portion of the specification is not stating that the majority of the topical personal care composition exist in the form of a lamellar liquid crystal or lamellar gel fatty acid-soap phase as recited in claim 17).     
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 2007/0213243 A1).
With respect to instant claim 17, in its Examples 3-6, Yao teaches a liquid soap composition shown below:

    PNG
    media_image1.png
    539
    500
    media_image1.png
    Greyscale

Yao furthermore explains ([0090]) how the composition was prepared:  (i) first, Part A is prepared by dissolving potassium hydroxide in deionized water and heated to 80oC; (ii) the fatty acids (lauric acid, myristic acid and stearic acid – which are instant C12, C14 and C18 saturated acids, respectively) of Part B are heated with mixing until melted and then further heated until the temperature reaches 80oC; (iii) Parts A and B are combined and mixed while the temperature is maintained at 80oC; (iv) upon attaining a homogenous mix, the Part AB composition is slowly allowed to cool; (v) Part C is separately formulated by adding the rheology modifier and glycerin (a humectant) to D.I. water with mixing; (vi) When the Part AB composition reaches a temperature range of 60-70oC, Part C (the aqueous solution containing the humectant (glycerin)) is added to the Part AB composition; (vii) the Parts D ingredients are then added to the Part ABC composition.  
  	Yao’s composition shown above does not use instant cystine.  However, Yao teaches ([0059]) the equivalence of glycerin used in Part C of the composition shown above and cystine, both as suitable compounds that can be used as its humectant.  It would have been obvious to one skilled in the art to replace glycerin included in Part C of the composition with cystine and add the ingredients of Parts C including cystine and deionized water to the Part AB composition (which includes potassium hydroxide and the fatty acids) when the Part AB composition cools down to the temperature range of 60-70oC with a reasonable expectation of success.  With respect to instant range for the amount of cystine (Yao’s humectant), Yao teaches ([0059]) that the humectant such as cystine can be present in the amount of 1-20 wt.%.  Such range overlaps with instant range of 0.001-2 wt.% for the cystine, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	With respect to instant limitation “at least 50 weight % of the composition in the form of a lamellar liquid crystal or lamellar gel fatty acid-soap phase”, first of all, although the composition shown above uses 3.6 wt.% of potassium hydroxide and 12 wt.% of fatty acids, Yao clearly teaches (claims 1 and 10) that its liquid soap composition can comprises 1-50 wt.% of fatty acid salt(s).  Such range overlaps with instant range of at least 50 wt.%, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Secondly, present specification (pg.22, lines 11-17) states that when cystine solution is added to fatty acid soap mixture at 50-60oC, the majority of fatty acid soap exist in lamellar liquid crystal or lamellar gel with very narrow aqueous layer creating a restrictive environment for crystal growth of cystine with average particle size of cystine of less than 20 micrometers.  As already discussed above, Yao teaches or renders obvious adding the ingredients of Parts C including cystine and deionized water to the Part AB composition (which includes the fatty acid salts derived from potassium hydroxide and the fatty acids) when the Part AB composition cools down to the temperature range of 60-70oC.  Assuming that one adds Yao’s Part C including cystine and deionized water to its fatty acid salts (formed from potassium hydroxide and the fatty acids) at the temperature 60oC, it would naturally follow that greater than 50 weight % (i.e., the majority) of the composition would be in the form of a lamellar liquid crystal or lamellar gel fatty acid-soap phase (according to what is stated in present specification on pg.22, lines 11-17).
With respect to instant limitation “wherein cystine is solubilized or present as crystals in the size range of from 100 nm to 20 microns”, as discussed above, present specification (pg.22, lines 11-17) states that when cystine solution is added to fatty acid soap mixture at 50-60oC, the majority of fatty acid soap exist in lamellar liquid crystal or lamellar gel with very narrow aqueous layer creating a restrictive environment for cystine crystal growth with average particle size of cystine of less than 20 micrometers.  Thus, again, assuming that one adds Yao’s Part C including cystine and deionized water to its fatty acid salts (formed from potassium hydroxide and the fatty acids) at the temperature 60oC, it would naturally follow (according to what is stated in present specification on pg.22, lines 11-17) that the cystine would be solubilized or present as crystals in the size range of less than 20 micrometer.  The range of less than 20 micrometers overlap with instant range of 100nm to 20 microns, thus rendering instant range prima facie obvious. In re Wertheim, supra.   
With respect to instant limitation “wherein the pH of the composition is in the range of from 3.5 to 8.5”, Yao teaches ([0050]) that the desired pH to stabilize its composition can be in the range of 7.8 to 9.8.  Such range overlaps with instant range of 3.5 to 8.5, thus rendering instant range prima facie obvious.  In re Wertheim, supra. 
Thus, Yao renders obvious instant claim 17.
With respect to instant claim 18, although Yao’s composition shown above contains stearic acid, it does not include palmitic acid.  However, Yao teaches ([0021]) that examples of saturated fatty acids (that are to be used in its fatty acid soap) include octanoic, decanoic, lauric, myristic, pentadecanoic, palmitic, margaric, stearic, isostearic, nonadecanoic, arachidic, behenic and mixtures thereof.  Based on Yao’s teaching, it would have been obvious to one skilled in the art to further use palmitic acid (in addition to the lauric, myristic and stearic acids that are already being used in Yao’s composition) with a reasonable expectation of success.  Thus, Yao’s teaching renders obvious instant hysteric acid (a mixture of palmitic acid and stearic acid) of claim 18. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 2007/0213243 A1) in view of Katayama et al (US 7,427,640 B1)
Yao does not teach the use of instant glutamine, glycine or mixtures thereof.  The Examiner established above that since Yao teaches ([0059]) the equivalence of glycerin and cystine, both as suitable compounds that can be used as its humectant, it would have been obvious to one skilled in the art to replace glycerin included in Part C of Yao’s composition with cystine with a reasonable expectation of success.  Yao furthermore teaches ([0059]) that its liquid soap composition can include at least one (i.e., one or more) humectants and that mixtures of humectants can be used in its composition.  Yao furthermore teaches ([0059]) that as humectants, other amino acids (i.e., other than the cited cystine, lysine, arginine or guanidine) can also be used.  As evidenced by Katayama (col.6, lines 41, 55-57, col.8, line 45, lines 62-63), instant glycine is well-known in the art as one of amino acids that are used as humectants in cosmetic products, including liquid soap.  Since Yao teaches that other amino acids can be used as its humectants, it would have been obvious one skilled in the art to use a mixture of cystine and glycine as the humectants in Yao’s liquid soap composition with a reasonable expectation of success.  Thus, Yao in view of Katayama renders obvious instant claim 21.
Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 2007/0213243 A1) in view of applicant’s admitted prior art (pg.2, lines 19-22 of present specification) and Tongesayi (US 2013/0048567 A1).
With respect to instant claim 12, in its Examples 3-6, Yao teaches a liquid soap composition shown below:

    PNG
    media_image1.png
    539
    500
    media_image1.png
    Greyscale

Yao furthermore explains ([0090]) how the composition was prepared:  (i) first, Part A is prepared by dissolving potassium hydroxide in deionized water and heated to 80oC; (ii) the fatty acids (lauric acid, myristic acid and stearic acid – which are instant C12, C14 and C18 saturated acids, respectively) of Part B are heated with mixing until melted and then further heated until the temperature reaches 80oC; (iii) Parts A and B are combined and mixed while the temperature is maintained at 80oC; (iv) upon attaining a homogenous mix, the Part AB composition is slowly allowed to cool; (v) Part C separately formulated by adding the rheology modifier and glycerin (a humectant) to D.I. water with mixing; (vi) When the Part AB composition reaches a temperature range of 60-70oC, Part C is added to the Part AB composition; (vii) the Parts D ingredients are then added to the Part ABC composition.  
  	Yao’s composition shown above does not use instant cystine.  However, Yao teaches ([0059]) the equivalence of glycerin used in Part C of the composition shown above and cystine, both as suitable compounds that can be used as its humectant.  It would have been obvious to one skilled in the art to replace glycerin included in Part C of the composition with cystine and add the ingredients of Parts C including cystine and deionized water to the Part AB composition (which includes potassium hydroxide and the fatty acids) when the Part AB composition cools down to the temperature range of 60-70oC with a reasonable expectation of success.  With respect to instant range for the amount of cystine (Yao’s humectant), Yao teaches ([0059]) that the humectant such as cystine can be present in the amount of 1-20 wt.%.  Such range overlaps with instant range of 0.5-10% for the cystine, thus rendering instant range prima facie obvious. In re Wertheim, supra. 
With respect to instant step (a) of “mixing . . . cystine in basic aqueous solution at pH of from 9 to 14, to obtain an aqueous solution of cystine”, although Part C of Yao’s composition shown above is not a basic aqueous solution of pH 9-14, as evidenced by applicant’s admitted prior art (pg.2, lines 19-21) and Tongesayi ([0022]), cystine is known to be slightly soluble in water and more soluble in alkaline pH.  It would have been obvious to one skilled in the art to make Yao’s aqueous solution of Part C alkaline (by adding a base having a high pH value) in order to dissolve cystine more easily.  Thus, Yao in view of applicant’s admitted prior art and Tongesayi renders obvious instant limitation.  
With respect to instant step (b) of “mixing the aqueous solution of cystine with a fatty acid-soap lamellar liquid crystal or lamellar gel phase at 50 to 60 degrees Celsius to obtain the composition comprising cystine in a water phase in solubilized state or in the form of crystals wherein from 90 to 100% of the crystals are in the size from 100 nm to 20 microns”, present specification (pg.22, lines 11-17) states that when cystine solution is added to fatty acid soap mixture at 50-60oC, the majority of fatty acid soap exist in lamellar liquid crystal or lamellar gel with very narrow aqueous layer creating a restrictive environment for crystal growth of cystine with average particle size of cystine of less than 20 micrometers.  As already explained above, Yao teaches adding the aqueous solution of Part C including a humectant (such as cystine) to the Part AB composition (which includes the fatty acid salts derived from potassium hydroxide and the fatty acids) when the Part AB composition cools down to the temperature range of 60-70oC.  According to such teaching, it would have been obvious to one skilled in the art to add the aqueous solution of Part C including cystine to the Part AB composition when the Part AB composition cools down to 60oC, and when one adds Yao’s aqueous solution of Part C including cystine to its fatty acid salts at the temperature 60oC, it would naturally follow (according to what is said in present specification on pg.22, lines 11-17) that the majority of Yao’s fatty acid-soap would exit in lamellar liquid crystal or lamellar gel with very narrow aqueous layer creating a restrictive environment for crystal growth of cystine with average particle size of cystine of less than 20 micrometers.  The range of less than 20 micrometers overlaps with instant range of 100nm to 20 microns, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Yao’s teaching renders obvious instant limitation.
With respect to instant limitation as to the pH of the composition being in the range of 3.5 - 8.5, Yao teaches ([0050]) that the desired pH to stabilize its composition can be in the range of 7.8 to 9.8.  Such range overlaps with instant range of 3.5 to 8.5, thus rendering instant range prima facie obvious.  In re Wertheim, supra. 
Thus, Yao in view of applicant’s admitted prior art and Tongesayi renders obvious instant claims 12, 13 and 15.  
With respect to instant claim 16, the Examiner established above that Yao in view of applicant’s admitted prior art and Tongesavi teaches or renders obvious instant process of claim 12.  Thus, it is the Examiner’s position that it would inherently follow that in the final product formed from such process, cystine would exist as being solubilized in the amount of 150-1000 ppm as recited in instant claim 16. Thus, Yao in view of applicant’s admitted prior art and Tongesayi renders obvious instant claim 16.

It is to be noted that if applicant incorporate the subject matter of instant claim 14 into each of claim 12 and claim 17, instant 103 rejections over Yao would be overcome.
 
Claims 17-21 are rejected under 35 U.S.C. 103 as being obvious over Guelakis et al (US 2020/0016059 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Guelakis teaches ([0007]-[0015]) a leave-on non-solid personal care composition comprising: (a) glutathione precursor comprising (i) 0.001-2% of cystine, 0.01-10% of glutamate source, 0.01-10% of glycine and 0.01-5% of nicotinamide; and (b) a cosmetically acceptable carrier; wherein the pH of the composition is in the range of 3.5-8.5.  Guelakis teaches ([0086]) that its composition can be in the form of a vanishing cream having 5-40% fatty acid and 0.1-20% soap, in which the fatty acid is a mixture of stearic acid and palmitic acid (instant hysteric acid) and the soap is the potassium salt of the fatty acid mixture.  Since Guelakis teaches that the vanishing cream has 5-40% fatty acid and 0.1-20% soap, this would give about 5.1-60 (wt.)% for the fatty acid-soap phase.  Since this range overlaps with instant range of at least 50 wt.% of the fatty acid-soap phase as recited in claim 17, Guelakis renders instant range prima faice obvious. In re Wertheim, supra.  Guelakis also teaches ([0087]) that its composition is formulated as a water-in-oil emulsion with cystine in the aqueous droplets, with at least 90% of the droplets having a diameter in the range of 100 nm to 20 microns.  Although Guelakis does not explicitly teach that its fatty acid soap is in the form of a lamellar liquid crystal or lamellar gel, present specification (pg.22, lines 11-17) states that when the majority of fatty acid soap exists in lamellar liquid crystal or lamellar gel, it gives very narrow aqueous layer creating a restrictive environment for crystal growth of cystine with average particle size of cystine of less than 20 micrometers.  Based on the fact that Guelakis’s cystine is in the aqueous droplets  with at least 90% of the droplets having a diameter in the range of 100 nm to 20 microns, and based on the present specification which teaches that when the majority of fatty acid soap exists in lamellar liquid crystal or lamellar gel, it gives very narrow aqueous layer creating a restrictive environment for crystal growth of cystine with average particle size of cystine of less than 20 micrometers, it is the Examiner’s position that it naturally follows that the majority of Guelakis’s fatty acid-soap is in the form of a lamellar liquid crystal or lamellar gel as instantly recited in instant claim 17.  Thus, Guelakis renders obvious instant claims 17-21. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Yao (either alone, or in view of the other cited prior arts) does not teach or suggest molar ratio of the fatty acid to the fatty acid-soap being from about 10:1 to about 1:10.
Response to Arguments
(I) With respect to instant 103 rejection on claims 17 and 18 over Yao, applicant first argues that Yao requires fatty acid salt, a crosslinked polymer and an acidifying agent whereas instant invention does not require all of those ingredients.  However, instant claims do not exclude the presence of those ingredients (i.e., instant claims are not using the transitional phrase “consisting of”).  
Applicant next argues that Yao fails to show that cystine would be solubilized whereas present invention teaches a solution for dissolving cystine which has extremely low solubility at a skin tolerant pH range.  Applicant also argues that Yao does not disclose that cystine solubilized in a very narrow aqueous layer within a lamellar liquid crystal soap or lamellar gel soap and that Yao does not disclose cystine solubilized in such a way as to have crystals of less than 20 micrometers.  Applicant furthermore argues that even though the Office Action suggest that the pH range overlaps, Yao uses a very basic pH at which extreme it is easier to solubilize cystine whereas instant invention solubilizes cystine in the challenging range of 3.5-8.5 to the degrees as presently claimed.  However, according to present specification (pg.22, lines 11-17), when cystine solution is added to fatty acid soap mixture at 50-60oC, the majority of fatty acid soap exist in lamellar liquid crystal or lamellar gel with very narrow aqueous layer creating a restrictive environment for crystal growth of cystine with average particle size of cystine of less than 20 micrometers.  As already discussed above, Yao renders obvious adding cystine solution to the Part AB composition (which includes the fatty acid salts derived from potassium hydroxide and the fatty acids) when the Part AB composition cools down to the temperature range of 60-70oC.  Assuming that one adds cystine solution to Yao’s fatty acid salts (formed from potassium hydroxide and the fatty acids) at the temperature 60oC, it would naturally follow (according to what is stated in present specification, pg.22, lines 11-17) that at least 50 weight % of the composition would be in the form of a lamellar liquid crystal or lamellar gel fatty acid-soap phase with very narrow aqueous layer creating a restrictive environment for crystal growth of cystine, which will then cause cystine to be solubilized (even at the pH range of 3.5-8.5) or present as crystals in the size of 100 nm-20 microns as instantly recited in claim 17.
With respect to 103 rejection on claim 21 over Yao in view of Katayama, applicant argues that Yao does not teach glutamine and glycine amino acids and nor does it teach the necessity of these amino acids to work with cystine to form a glutathione precursor.  However, as already discussed above, Yao teaches ([0059]) that mixtures of humectants can be used in its liquid soap composition and that as humectants, other amino acids (i.e., other than the cited cystine, lysine, arginine or guanidine) can also be used.  Since instant glycine is well-known in the art (as evidenced by Katayama (col.6, lines 41, 55-57, col.8, line 45, lines 62-63)) as one of amino acids that are used as humectants in cosmetic products, including liquid soap and since Yao teaches that other amino acids can be used as its humectants, it would have been obvious one skilled in the art to use a mixture of cystine and glycine as the humectants in Yao’s liquid soap composition with a reasonable expectation of success.  As to applicant’s argument that glycerin and cystine are not equivalent as they are not interchangeable, as already stated above, Yao does teach ([0059]) the equivalence or interchangeability of glycerin and cystine, both as suitable compounds that can be used as its humectant.  As to applicant’s argument that Katayama is directed to dimerdiol ester, which is not a required ingredient in present invention, Katayama is being used merely (as an evidentiary reference) to support the Examiner’s assertion that glycine is well-known in the art as one of amino acids that are used as humectants in cosmetic products (including liquid soap). 
With respect to instant 103 rejection on claims 12-16, applicant again argues that Yao requires fatty acid salt, a crosslinked polymer and an acidifying agent whereas instant invention does not require all of those ingredients.  Applicant also argues that Yao fails to teach cystine and fails to show that cystine would be solubilized whereas present invention teaches a solution for dissolving cystine which has extremely low solubility.  The Examiner believes that such arguments were already answered above.                                                                                                       Applicant furthermore argues that Yao fails to disclose the molar ratio of fatty acid to soap.  The Examiner agrees.  Therefore, as indicated above, if applicant incorporate the subject matter of instant claim 14 into each of claim 12 and claim 17, instant 103 rejections over Yao would be overcome.  As to applicant’s argument that there is no equivalence between cystine and glycerine, as already discussed above, Yao does teach ([0059]) the equivalence or interchangeability of glycerin and cystine, both as suitable compounds that can be used as its humectant.  Applicant also argues that the challenge addressed by the present invention is to keep the cystine solubilized even after subsequent steps and Yao fails to do so and Tongresayi’567 does not remedy the deficiencies.  However, since Yao in view of applicant’s admitted prior art and Tongesavi teaches or renders obvious instant process of claim 12, it is the Examiner’s position that it would inherently follow that in the final product formed from such process, cystine would remain solubilized even after subsequent steps.  Tongesayi is being used only to show that it is already known in the art that cystine is slightly soluble in water and more soluble in alkaline pH.
	Applicant argues unexpected results of present invention by stating that Example 4 (a comparative example) illustrate that fatty acid is required in order to achieve enhanced cystine solubility and that in the absence of fatty acid, the composition does not achieve any enhancement in cystine solubility above its natural solubility of about 100 ppm.  However, applicant’s such argument is found to be unpersuasive because Yao’s composition already includes fatty acids.
(II) With respect to instant 103 rejection over Guelakis’059, applicant states that Guelakis is not a prior art “as it was filed on the same date as the present application and is commonly owned” and that the subject matter disclosed in the reference was obtained directly from the inventor or joint inventor.  First of all, as to the statement of common ownership, the only thing it is stating is that Guelakis and present application was filed on the same date and that they are commonly owned.  However, the statement does not clearly state that the prior art and present application were, at the time the invention was effectively filed (or not later than the effective filing date of the claimed invention), owned by the same person(s) or organization(s), and/or business entity (ies).  See MPEP 717.02(b)(III). The common ownership must be shown to exist no later than the effective filing date of the claimed invention.  A statement of present common ownership is not sufficient (unless such statement was filed on the effective filing date of the claimed invention). In re Onda, 229 USPQ 235 (Comm’r Pat. 1985).  The statement concerning common ownership should be clear and conspicuous.  The following statement is sufficient to establish common ownership of, or an obligation for assignment to, the same person(s) or organization(s):
Application [the application serial number] and the subject matter disclosed in the reference(s) [the patent identifier of the commonly owned applied art (whether U.S. patents, U.S. patent applications, U.S. patent application publications, or WIPO patent publications) that was relied upon in the rejection(s)] were, at the time the invention was effectively filed, owned by [the name of the person(s), organization(s), and/or business entity(ies) that own the application and the commonly owned applied art]. 
Secondly, although applicant states that the subject matter disclosed in the reference was obtained directly from the inventor or joint inventor, applicant did not submit 130(a) declaration to invoke the 102(b)(2)(A) exception (i.e., there was no showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A)).
   	For the reasons stated above, instant 103 rejections still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 1, 2021